UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHAJAR ABBAS SYED,                      
                          Petitioner,
                 v.                            No. 02-2072
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A70-894-512)

                      Submitted: May 27, 2003

                      Decided: June 17, 2003

   Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Rachel S. Ullman, JOHNSON & YANG, P.C., Wheaton, Maryland,
for Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Civil Division, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Russell J. E. Verby, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                         SYED v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Shajar Abbas Syed, a native and citizen of Pakistan, seeks review
of the decision of the Board of Immigration Appeals ("Board") deny-
ing his application for asylum, withholding of deportation and volun-
tary departure. We have reviewed the administrative record, the
Board’s order and the IJ’s decision and find substantial evidence sup-
ports the Board’s conclusion that Syed failed to establish a well-
founded fear of persecution necessary to qualify for relief from depor-
tation. See 8 C.F.R. § 208.13(b) (2003). We conclude the record sup-
ports the Board’s conclusion that Syed failed to establish his
eligibility for asylum.

   The standard for receiving withholding of deportation is "more
stringent than that for asylum eligibility." Chen v. INS, 195 F.3d 198,
205 (4th Cir. 1999). An applicant for withholding must demonstrate
a clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Syed failed to establish refugee status, he cannot
satisfy the higher standard for withholding of deportation.

  We find Syed’s argument regarding the denial of his application for
voluntary departure to be without merit.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED